         Case 1:20-cv-08252-PAE-SLC Document 37 Filed 07/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    HUGUETTE NICOLE YOUNG,

                                        Plaintiff,                   20 Civ. 8252 (PAE) (SLC)

                         -v-                                                OPINION &
                                                                             ORDER
    LETITIA JAMES, in her official capacity as
    Attorney general of New York,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

         Currently pending is a motion to dismiss filed by defendant Letitia James, in her official

capacity as Attorney General of the State of New York ( “James”). It seeks dismissal of this suit,

brought by pro se plaintiff Huguette Nicole Young (“Young”), which seeks to invalidate and

enjoin the enforcement of New York Executive Order No. 202.17 (“EO 202.17”), New York’s

mask mandate as violative of her First Amendment rights.1 Young resides in Junction City,

Oregon, not New York, but has filed similar challenges to mask mandates across the country. See

Dkt. 22 (“Pl. Mem.”) at 2 (claiming to have filed “a similar complaint in 49 federal jurisdictions

across the US”); Dkt. 29 (“Report”) at 6–7 (collecting cases). Even so, she claims to be harmed

by EO 202.17 because she has visited New York and was forced to wear a mask in a Walmart

store here, and because she may have future reason to visit New York in connection with her

employment as a long-haul truck driver. See Dkt. 1 (“Compl.”) ¶ 20; Pl. Mem. at 3–5.



1
  Effective May 19, 2021, the Governor of New York issued a superseding order, Executive
Order No. 202.108, which extended EO 202.17 while exempting fully vaccinated individuals
from wearing face coverings in most circumstances. See N.Y. Exec. Order No. 202.108
(May 19, 2021), https://www.governor.ny.gov/sites/default/files/2021-05/EO_202_108.pdf.
       Case 1:20-cv-08252-PAE-SLC Document 37 Filed 07/09/21 Page 2 of 3




       Before the Court is the June 21, 2021 Report and Recommendation of the Hon. Sarah L.

Cave, United States Magistrate Judge, recommending that the Court grant James’s motion to

dismiss for lack of subject-matter jurisdiction or, in the alternative—if the Court finds that

Young has standing—to dismiss her claims on the merits.

       The Court incorporates by reference the summary of the facts provided in the Report.

For the following reasons, the Court adopts the Report’s recommendation to dismiss without

prejudice for lack of subject-matter jurisdiction, and therefore does not address the merits of

Young’s claims.

                                           DISCUSSION

       In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection

has been made, a district court need only satisfy itself that there is no clear error on the face of

the record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2

(S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439,

at *4 (S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. UPS, 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Cave’s thorough and well-reasoned Report reveals no facial error in its

conclusions. The Report’s recommendation that Young’s complaint be dismissed for lack of

subject-matter jurisdiction is therefore adopted in full, and the Court does not reach the merits

issues that the Report addresses in the alternative. Because the Report explicitly states that

“[t]he parties shall have fourteen (14) days (including weekends and holidays) from service of



                                                   2
       Case 1:20-cv-08252-PAE-SLC Document 37 Filed 07/09/21 Page 3 of 3




this Report and Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1) and

Rule 72(b) of the Federal Rules of Civil Procedure” and that “failure to object within fourteen

(14) days will result in a waiver of objections and will preclude appellate review,” Report at 24,

the parties’ failure to object operates as a waiver of appellate review. See, e.g., Caidor v. Onondaga

County, 517 F.3d 601, 604 (2d Cir. 2008) (citing Small v. Sec’y of Health & Hum. Servs.,

892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

                                          CONCLUSION

       For the foregoing reasons, the Court grants James’s motion and dismisses this action

without prejudice, for lack of subject-matter jurisdiction.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 20,

and to close this case.

       The Clerk of Court is further directed to mail a copy of this decision to Young at the

address on file.

       SO ORDERED.

                                                                 PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: July 9, 2021
       New York, New York




                                                   3
